May 12, 2006


Mr. Brian J. Brandstetter
Brackett & Ellis, P.C.
100 Main Street
Fort Worth, TX 76102
Mr. Rodney R. Elkins
Rodney R. Elkins & Co.
600 North Pearl, Suite 2250
Dallas, TX 75201

RE:   Case Number:  04-1133
      Court of Appeals Number:  10-02-00349-CV
      Trial Court Number:  54-96

Style:      THE KROGER CO.
      v.
      BILLY ELWOOD

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals'  judgment  and  renders  judgment  and  delivered  the
enclosed per curiam opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. David Lloyd |
|   |Ms. Sharri      |
|   |Roessler        |